Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION           
            This action is response to the communication filed on January 15, 2021. Claims 1-20 are pending. 

Response to Arguments
Applicant’s arguments filed on January 15, 2021 have been considered but are moot in the view of new ground of rejection. The Double patent rejection has been maintained as no terminal disclaimer is received.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1-18 of U.S. Patent No. 10467284.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims of the instant application substantially recite the limitations of claims of the cited U.S Patent No. 10467284. The claim merely omits/add certain limitations. Even though the claims omit/add some limitations, that does not change the scope of the invention and would perform same functionality.  
"A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). " ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 10-15, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng (Pub. No. : US 20120310968 A1) in the view of Gertzenstein et al. (Patent No. : US 8601578 B1)

As claim 1 Tseng teaches a computer implemented method for determining and updating an establishment's presence at a geographic location, the method comprising: 
receiving, with one or more processing devices, a first image including location data, wherein the location data includes a first image location (paragraphs [0037], [0041]: receives a multimedia object (photo or video) wherein the uploaded image (received photo or video) may include location data such as a determined position through GPS or TDOA, or the cell site that client device 180); 
generating, with the one or more processing devices, one or more variants of the first image (paragraphs [0034], [0039]: location API 50 perform image matching with photographic location database 130 wherein the photographic location database 130 contains a collection of photos of various places, landmarks, businesses, and other physical locations, and may include multiple photos for each location or place stored in location database 117); 
receiving, with the one or more processing devices, a set of one or more images, wherein each image of the set of images includes one or more identification marks, wherein each identification mark is associated with one or more establishments (paragraphs [0034], [0039]: location API 50 perform image matching with photographic location database 130 wherein the photographic location database 130 contains a collection of photos of various places, landmarks, businesses, and other physical locations, and may include multiple photos for each location or place stored in location database 117); 
performing an image-in-image search for a matching identification mark between the first image and at least one of the one or more variants, and at least one image in the set of images (paragraphs [0025], [0039], [0041]: location API 50 compares the uploaded photo to photographs in photographic location database 130 to match objects in the uploaded image with objects contained in the images stored in photographic location database 130. For example, location API may match the detected object in scene 201 to the Eiffel tower replica at the Paris casino in Las Vegas);
determining, by the one or more processing devices, based on the image-in-image search that the first image or at least one of the one or more variants contains at least one matching identification mark with an image in the set of images (paragraph [0041], [0020]: Location API 50 may accordingly narrow the set of images in photographic location database 130 to be compared to the uploaded image. For example, location API may match the detected object (i.e. identification mark) in scene 201 to the Eiffel tower replica at the Paris casino in Las Vegas); 
determining, by the one or more processing devices, that the first image location is within a set proximity (paragraphs [0025], [0042]-[0043]: location determined by the social network from analysis of the uploaded image. The social networking system may, for each photo including location metadata, narrow the set of images searched by the object image recognition algorithm to photos associated with locations in a predetermined radius around the region indicated by the location metadata); and 
updating, by the one or more processing devices, a location database by associating the one or more establishments associated with the matching identification mark with the first image location upon determining that the first image location is within the set proximity of the listed location on the authoritative webpage (paragraph [0035], [0043]: Photographic location database 130 may be updated to keep the photographs current. In particular embodiments, photos and videos received from other users may be utilized to update photographic location database 130 with photographs having "solidly-known" location information). 
Tseng does not explicitly disclose but Gertzenstein teaches a listed location retrieved from an authoritative webpage (column 6 lines 4-19: the processor 204 may include an authoritative source identifier and a providing source identifier in the business listing. The authoritative source identifier is used to identify the source from where the business information originated).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Tseng by adding above limitation as taught by Gertzenstein to keep the location database up-to-date.

As claim 3 Tseng together with Gertzenstein teaches a method according to claim 1. Tseng teaches prior to identifying the set of images, receiving a collection of images (Paragraph [0034]: Location API accesses photographic location database 130 ); and assigning a label to each image in the collection of images which contain at least one of the one or more identification marks, wherein the set of images includes images from the collection of images which have the label label (paragraph [0044]: location API 50 may tag the detected object). 

As claim 4 Tseng together with Gertzenstein teaches a method according to claim 1. Tseng teaches the listed location on the authoritative webpage includes an address (paragraphs [0042], [0045]: location API 50 may progressively increase the search set until a match is found or every single image in photographic location database 130 is searched and process the photo to resolve one or more candidate locations and use these locations and the matched images to rank a list of places for potential check-in). 

As claim 5 Tseng together with Gertzenstein teaches a method according to claim 1. Tseng teaches the first image geographic location information includes a longitude and latitude reading corresponding to a location the first image was captured (paragraph [0034]: photographic location database 130 includes, for each photo, the longitude and latitude coordinates associated with the physical location in the photo). 

As claim 6 Tseng together with Gertzenstein teaches a method according to claim 1. Tseng teaches the authoritative webpage is the webpage of the one or more establishments associated with the at least one matching identification mark (paragraphs [0042], [0045]: location API 50 may progressively increase the search set until a match is found or every single image in photographic location database 130 is searched and process the photo to resolve one or more candidate locations and use these locations and the matched images to rank a list of places for potential check-in).. 

As claim 7 Tseng together with Gertzenstein teaches a method according to claim 1. Tseng teaches determining that the first image location is within the set proximity of the listed location includes determining the first image location is within a set radius of the listed location (paragraphs [0039], [0041]: location API 50 may narrow the search of images in photographic location database 130 to images associated within a predetermined vicinity to the location data and compared the uploaded image to photographs in photographic location database 130 wherein the location API may match the detected object in scene 201 to the Eiffel tower replica at the Paris casino in Las Vegas). 


	As to claims 8, 10-15, 17-20, they have similar limitations as of claims 1, 3-7 above. Hence, they are rejected under the same rational as of claims 1, 3-7 above.


Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng and Gertzenstein in the view to Harris et al. (Pub. No. : US 20080143739 A1)

As to claim 2 all of the limitation of claim 1 have been addressed above. Tseng teaches comparing the first image includes comparing one or more edited versions of the first image to the set of images, the edited versions of the first image  (paragraph [0039]: the location API 50 uses graph similarity functions to perform the image matching and creates object representations based on two-dimensional shape primitives for each object in the uploaded photo, and compares the primitives to primitives stored in association with each photo in photographic location database 130 and transformed image from the uploaded photo using wavelet transforms, and compares the image to wavelet transforms of images stored in photographic location database). Tseng and Gertzenstein do not explicitly disclose but Harris teaches selecting from one of the following: a high-contrast version; a color inverted version; a black and white version; and a black and white inverted version (paragraph [0008]: selecting the actual color values for the individual pixels of the foreground image to have high contrast in comparison to the surrounding background pixels. In order to select high-contrast colors). It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify Tseng and Gertzenstein by adding above limitations as taught by Harris to select high-contrast colors (Harris, paragraph [0008]).             

As to claims 9 and 216 they have similar limitations as of claim 2 above. Hence, they are rejected under the same rational as of claim 4 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.             
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD I UDDIN whose telephone number is (571)270-3559.  The examiner can normally be reached on M-F, 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MD I UDDIN/Primary Examiner, Art Unit 2169